806 So. 2d 654 (2002)
Wilson Joseph DAVIS, Sr.
v.
PETROLEUM CLUB OF LAFAYETTE.
No. 2001-C-2818.
Supreme Court of Louisiana.
January 11, 2002.
Granted. Because Wilson Joseph Davis, Sr. has not complied with the requirement of La.Rev.Stat. Ann. Sec. 23:1316.1 in presenting statutorily sufficient medical evidence, we set aside the judgment of the hearing officer and remand this matter to the hearing officer for further proceedings. See Nickens v. Patriot Home Systems, 97-0291 (La.App. 1 Cir. 6/29/98), 713 So. 2d 1179. Judgment set aside and case remanded for further proceedings.
KIMBALL, J., would deny the writ.
JOHNSON, J., would deny the writ.